Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chutorash (US 2018/0237009).  
As per claim 1, Chutorash teaches, a method for determining a road construction site for a motor vehicle to which a sensor system and a communication interface are assigned which are coupled with one another using signaling technology (Chutorash,  ¶[0016] “For example, the camera 28 may detect a speed limit sign when road construction is present giving a reduced speed limit of 25 mph on a road that otherwise has a posted speed limit of 45 mph.” camera represents the sensor, and detecting speed limit sign communicating this information represents communication interface), comprising: providing a first measurement signal of the sensor system which represents a first signposting of a first speed limit for the motor vehicle  (Chutorash, ¶[0016] “Optionally, the camera 28 may provide real time images to the IDSLS 10 which enable the processor 14 to determine (or confirm) a posted speed limit for the road that the vehicle 12 is travelling on.”  The camera being the sensor can determine the speed limit and since it is via the camera this would be signposting), determining a location-related actual speed identification depending on the first measurement signal, providing mapped data which comprise information relating to a location-related local speed limit (Chutorash, and detecting a road construction site depending on the location-related actual speed identification and the mapped data (Chutorash,  ¶[0016] “For example, the camera 28 may detect a speed limit sign when road construction is present giving a reduced speed limit of 25 mph on a road that otherwise has a posted speed limit of 45 mph. Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44. In such instances where two conflicting speed limits are provided to the IDSLS 10, the IDSLS may select the lower of the two.” ). 

As per claim 2, Chutorash teaches, the method according to claim 1, comprising: determining a reference speed identification depending on the mapped data ( Chutorash, fig.2A using ore or more map sources obtain posted speed limit), comparing the determined actual speed identification with the determined reference speed identification (Chutorash, fig.2a “Is current vehicle speed greater than speed limit?”  ), and detecting the road construction site depending on a comparison of the location-related actual speed identification with the reference speed identification ( Chutorash, ¶[0016] “For example, the camera 28 may detect a speed limit sign when road construction is present giving a reduced speed limit of 25 mph on a road that otherwise has a posted speed limit of 45 mph. Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44. In such instances where two conflicting speed limits are provided to the IDSLS 10, the IDSLS may select the lower of the two.” The comparison here would be that of 25mph to the normal 25mph ). 

As per claim 3, Chutorash teaches, the method according to claim 1, comprising: providing a second measurement signal of the sensor system which represents a second signposting of a second speed limit for the motor vehicle, and determining a speed funnel depending on the captured first and second measurement signals, wherein the actual speed identification comprises the speed funnel (Chutorash, fig.2A after step 110 the system loops around therefore collecting other speed limits). 
As per claim 4, Chutorash teaches, the method according to claim 1, comprising: providing a plurality of determined actual speed identifications which are assigned to different motor vehicles (Chutorash, ¶[0016] “Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44.” This means that the map and traffic would pick up the speed of those other cars on the road ), and evaluating the plurality of determined actual speed identifications and thereby detecting a respective road construction site (Chutorash, ¶[0016] “For example, the camera 28 may detect a speed limit sign when road construction is present giving a reduced speed limit of 25 mph on a road that otherwise has a posted speed limit of 45 mph. Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44. In such instances where two conflicting speed limits are provided to the IDSLS 10, the IDSLS may select the lower of the two.” By the traffic being slower the system would then identify that there is a construction site). 
As per claim 8, Chutorash teaches, the method according to claim 1, further comprising: providing a sixth measurement signal of the sensor system which represents a current speed of the motor vehicle, determining a location-related current speed of the motor vehicle depending on the captured sixth measurement signal, and detecting the road construction site depending on the determined speed of the motor vehicle (Chutorash, fig.2A the system will loop around at 110 and get another speed and at some point will be 6th measurement signal of the sensor system, and that which represents the current speed 108 Obtain current vehicle speed). 
As per claim 9, Chutorash teaches, the method according to claim 8, further comprising: providing a plurality of determined location-related current speeds which are assigned to different motor vehicles, and, determining a location-related local speed profile depending on the plurality of current speeds of the different motor vehicles (Chutorash, ¶[0016] “For example, the camera 28 may detect a speed limit sign when road construction is present giving a reduced speed limit of 25 mph on a road that otherwise has a posted speed limit of 45 mph. Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44. In such instances where two conflicting speed limits are provided to the IDSLS 10, the IDSLS may select the lower of the two.” By the traffic being slower the system would then identify that there is a construction site. The current map data would keep track of the speeds of vehicles and determine if a road area is a construction site). 
As per claim 10, Chutorash teaches, a device for determining a road construction site for a motor vehicle which is configured to carry out a method according to claim 1 (Chutorash, fig.1 shows the device to do the method ). 
As per claim 11, Chutorash teaches, a motor vehicle with a device for determining a road construction site according to claim 10, and a sensor system and a communication interface which are coupled with one another using signaling technology (Chutorash, fig.1 showing signaling technology by communicating to 44 ). 
As per claim 12, Chutorash teaches, the method according to claim 2, comprising: providing a second measurement signal of the sensor system which represents a second signposting of a second speed limit for the motor vehicle, and determining a speed funnel depending on the captured first and second measurement signals, wherein the actual speed identification comprises the speed funnel ( Chutorash, ¶[0018] “could be dynamically modified by the processor 14 depending on the posted speed limit for the road that the vehicle 12 is travelling on.” As the vehicle drives along it would be able to tell different speed limit signs and therefore create that funnel as it sees lower speed limits).
As per claim 13, Chutorash teaches, the method according to claim 2, comprising: providing a plurality of determined actual speed identifications which are assigned to different motor vehicles, and evaluating the plurality of determined actual speed identifications and thereby detecting a respective road construction site (Chutorash, ¶[0016] “Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44.” This means that the map and traffic would pick up the speed of those other cars on the road). 
As per claim 14, Chutorash teaches, the method according to claim 3, comprising: providing a plurality of determined actual speed identifications which are assigned to different motor vehicles, and evaluating the plurality of determined actual speed identifications and thereby detecting a respective road construction site (Chutorash, ¶[0016] “Such information could also be provided to the IDSLS 10 via the cloud-based map/traffic information source 44.” This means that the map and traffic would pick up the speed of those other cars on the road).  
As per claim 18, Chutorash teaches, the method according to claim 2, further comprising: providing a sixth measurement signal of the sensor system which represents a current speed of the motor vehicle, determining a location-related current speed of the motor vehicle depending on the captured sixth measurement signal, and detecting the road construction site depending on the determined speed of the motor vehicle (Chutorash, fig.2A the system will loop around at 110 and get another speed and at some point will be 6th measurement signal of the sensor system, and that which represents the current speed 108 Obtain current vehicle speed).  
As per claim 19, Chutorash teaches, the method according to claim 3, further comprising: providing a sixth measurement signal of the sensor system which represents a current speed of the motor vehicle, determining a location-related current speed of the motor vehicle depending on the captured sixth measurement signal, and detecting the road construction site depending on the determined speed of the motor vehicle (Chutorash, fig.2A the system will loop around at 110 and get another speed and at some point will be 6th measurement signal of the sensor system, and that which represents the current speed 108 Obtain current vehicle speed). 
As per claim 20, Chutorash teaches, the method according to claim 4, further comprising: providing a sixth measurement signal of the sensor system which represents a current speed of the motor vehicle, determining a location-related current speed of the motor vehicle depending on the captured sixth measurement signal, and detecting the road construction site depending on the determined speed of the motor vehicle(Chutorash, fig.2A the system will loop around at 110 and get another speed and at some point will be 6th measurement signal of the sensor system, and that which represents the current speed 108 Obtain current vehicle speed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash (US 2018/0237009) in view of Meis (US 2013/0101174).
As per claims 5, and 15-16, Chutorash teaches, the method according to claim 1. 
Chutorash doesn’t clearly teach, however Meis teaches, comprising: providing a fourth measurement signal of the sensor system which represents a lane-marking color, and determining a lane-marking color of a road marking depending on the fourth measurement signal, and detecting the road construction site depending on the determined lane-marking (Meis, ¶[0041-42] “[0041] For example, construction-site-indicating information is generated from the road sign information generated by the road sign recognition system 1 as data indicating the course of the lane, whereby the lane detection system 2 is caused to analyze the image data of the storage unit 5 for particular lane course scenarios and/or for indicators for particular lane course scenarios. [0042] For example, narrowing lane markings, additional lane markings or particular colors of lane markings are particular lane course scenarios and/or indicators for particular lane course scenarios. ” This represents measurement signal of the sensor system which represents a lane-marking color, and determining a lane-marking color of a road marking depending on the fourth measurement signal, and detecting the road construction site depending on the determined lane-marking as lane marking color is detected as well as the construction site ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chutorash with Meis to identify color lane markings. 
The motivation would have been to improve identification of different road conditions. 

As per claim 6, Chutorash in view of Meis teaches, the method according to claim 5, in which the sensor system has a camera and in which the lane-marking color of a road marking is determined using a camera (Meis, fig.1 camera 4 represents the camera using to detect lane-marking color ). 

As per claims 7 and 17, Chutorash in view of Meis teaches, the method according to claim 5, comprising: providing a fifth measurement signal of the sensor system which represents an ambient brightness, and determining an ambient brightness depending on the fifth measurement signal, and determining the lane-marking color of the road marking depending on the determined ambient brightness (Meis, fig.1 4 camera because of sun and different things would inherently have to have some sort of brightness sensor, and it is able to detect color markings).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/